t c memo united_states tax_court mitsubishi cement corporation subsidiaries a delaware corporation petitioner v commissioner of internal revenue respondent docket no filed date paul w jones for petitioner michael w tan and aely k ullrich for respondent memorandum opinion cohen judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioner’s federal_income_tax for and respectively unless otherwise indicated all section references are to the internal_revenue_code code in effect for the tax years in issue the parties have reached agreements with respect to some of respondent’s proposed adjustments to petitioner’s taxable_income for the tax years in issue the sole adjustment still in dispute involves the correct calculation of petitioner’s depletion deduction from the mining of calcium carbonates the remaining issues for consideration are whether the applicable depletion percentage rate for petitioner’s mined calcium carbonates should be per sec_1_613-2 income_tax regs or per sec_613 whether the costs of certain materials purchased from third parties and mixed with petitioner’s calcium carbonates in the process of making finished cement should be included in mining costs for purposes of calculating petitioner’s gross_income from mining under the proportionate_profits_method or alternatively whether those costs should be included in total costs for purposes of that calculation and whether gross_sales as used to calculate gross_income from mining under the proportionate_profits_method should include only actual sales or should include additionally constructive sales resulting from applying the average price per ton of finished cement sold to third parties to tons of finished cement sold to related parties by agreement of the parties the first two issues have been submitted on stipulated facts and are addressed in this opinion the third issue is deferred pending receipt of further evidence by stipulation or by trial background all facts are drawn from the parties’ stipulation the stipulated facts and exhibits are incorporated as our findings by this reference petitioner’s business activity petitioner is a delaware corporation that has its principal_place_of_business in henderson nevada petitioner’s largest shareholder is mitsubishi materials corp mmc in japan mmc own sec_67 of petitioner petitioner’s primary business activity centers around the production of finished cement at its cushenberry cement plant cushenberry near victorville california petitioner’s first marketable product is finished cement most of petitioner’s sales are to mcc development mccd and mccd subsidiaries mmc owns of mccd mccd mixes petitioner’s finished cement with aggregates and other ingredients to produce ready-mix concrete for the end user calcium carbonates and additive minerals in the process of producing finished cement petitioner mines calcium carbonates at cushenberry petitioner purchases other minerals needed for the production of finished cement from third parties petitioner adds these purchased minerals to its own mined calcium carbonates before introducing the mixture into the preheating tower the following table shows the costs of the additive minerals that petitioner purchased from third parties during the tax years in issue additive mineral iron red bauxite kaolin clay mill scale total dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number total costs mining costs and depreciation for the tax years in issue petitioner incurred the following total costs in connection with its production of finished cement cost sec_2012 total direct costs direct_cost variance overhead costs dollar_figure big_number big_number dollar_figure big_number big_number out of petitioner’s total direct costs for the tax years in issue it had direct mining costs of dollar_figure and dollar_figure respectively according to the parties’ agreed adjustments to depreciation petitioner’s depreciation expenses in round numbers associated with the production of finished cement were depreciation mining depreciation nonmining depreciation allocable general depreciation total dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number these agreed-upon depreciation expenses reflect adjustments made pursuant to sec_481 petitioner’s depletion deduction petitioner filed forms u s_corporation income_tax return for the tax years in issue for each of the tax years in issue petitioner claimed a deduction for depletion pursuant to sec_611 in connection with its mining of calcium carbonates at cushenberry for petitioner claimed a dollar_figure depletion deduction for petitioner claimed a dollar_figure depletion deduction petitioner determined its depletion deduction using percentage_depletion described in sec_613 and the regulations thereunder to determine percentage_depletion under sec_613 petitioner calculated its gross_income from mining using the proportionate_profits_method of sec_1_613-4 income_tax regs for both tax years in issue petitioner determined its depletion deduction using a percentage_depletion rate of under sec_1_613-2 income_tax regs on date respondent sent petitioner a notice_of_deficiency for tax_year sec_2011 and sec_2012 in the notice respondent disallowed a portion of the depletion deduction that petitioner claimed for each year in adjusting petitioner’s depletion deduction respondent used a percentage_depletion rate of under sec_613 rather than the rate that petitioner had used respondent also contends that in determining its depletion deduction petitioner incorrectly computed its gross_income from mining i petitioner’s depletion percentage rate discussion sec_611 provides that in the case of mines there shall be allowed as a deduction in computing taxable_income a reasonable allowance for depletion under sec_613 this allowance is calculated as a specified percentage of the gross_income_from_the_property gross_income_from_the_property in petitioner’s case is defined as the gross_income from mining sec_613 sec_613 lists applicable_percentage depletion rates for specific classes of minerals and these rates are applied to the taxpayer’s gross_income from mining to determine the depletion_allowance the amount of the depletion deduction under sec_613 can be expressed by the following formula gross_income from mining percentage_depletion rate depletion deduction sec_613 provides that for minerals including calcium carbonates shall be the percentage applied to the gross_income from mining to determine the depletion deduction sec_1_613-2 income_tax regs provides that is the applicable_percentage depletion rate for minerals listed in this subparagraph which includes calcium carbonates petitioner calculated its depletion deductions for the tax years in issue using the depletion rate provided in the regulations petitioner contends that sec_1_613-2 income_tax regs is an agency pronouncement that should be deemed a concession or stipulation by respondent petitioner cites revrul_66_24 1966_1_cb_157 as evidence that respondent has valid ated the rate provided in sec_1_613-2 income tax regs although that ruling concerned the application of the regulation to refractory and fire clay not to calcium carbonates petitioner also makes an argument based on the legislative nature of regulations adopted pursuant to sec_611 petitioner however ignores the timing of the regulations in relation to the change in the controlling statute the final rule under sec_1_613-2 income_tax regs was adopted in when the statutory depletion percentage rate for the category of minerals including calcium carbonates wa sec_15 see sec_613 i r c t d 1960_1_cb_208 promulgating sec_1_613-2 income_tax regs before no mineral or category of minerals was subject_to a depletion rate of under the code the tax reform act of pub_l_no sec_501 sec_83 stat pincite lowered the statutory rate for the category of minerals including calcium carbonates to sec_1_613-2 income_tax regs was in effect superseded and made obsolete by the statutory change and cannot be regarded as an implementing regulation in any event an agency’s ‘interpretation’ of the statute cannot supersede the language chosen by congress 664_f2d_1133 9th cir citing 447_us_807 we will not follow a regulation contrary to the unambiguously expressed intent of congress 467_us_837 if the intent of congress is clear that is the end of the matter id pincite the correct depletion percentage rate for calcium carbonates is the rate specified under sec_613 we sustain respondent’s determination to calculate petitioner’s depletion deduction by applying the rate of against petitioner’s gross_income from mining ii petitioner’s gross_income from mining generally gross_income from mining is that amount of income which is attributable to the extraction_of_the_ores_or_minerals_from_the_ground and the application of mining processes sec_1_613-4 income_tax regs taxpayers who in addition to mining activities conduct nonmining activities with respect to a mineral_property as in the manufacture of finished products must make an allocation between gross_income from the mining activity and gross_income from the nonmining activity so that the percentage_depletion rate can be applied only to the gross_income from mining id under the general_rule that applies in such a situation gross_income from the mining activity is computed on the basis of the representative_market_or_field_price of the particular mineral being processed id para c where a representative_market_or_field_price for a particular mineral cannot be ascertained the proportionate_profits_method of computing gross income from mining shall be used unless permission to use an alternative method of computation is obtained from the commissioner id para d the parties agree that petitioner’s gross_income from mining should be computed under the proportionate_profits_method a the proportionate_profits_method the proportionate_profits_method is based on a determination of the total mining and nonmining costs incurred by the taxpayer to produce its first marketable product 86_tc_1232 once determined the ratio of mining costs to total mining and nonmining costs is applied to the total gross_income from the taxpayer’s combined mining and nonmining activities with respect to the mineral that is the subject of depletion sec_1_613-4 income_tax regs the product therefrom is treated as the gross_income from mining against which the depletion percentage rate is applied id the proportionate_profits_method is premised upon the administratively convenient principle that each dollar of the total costs paid_or_incurred to produce sell and transport the first marketable product earns the same percentage of profit id subdiv i see n c granite corp v commissioner 56_tc_1281 sec_1_613-4 income_tax regs provides the formula for the proportionate_profits_method as follows mining costs total costs gross_sales gross_income from mining the parties agree that for the purpose of computing petitioner’s gross_income from mining under the proportionate_profits_method petitioner’s total costs shall be the sum of total direct costs direct_cost variance overhead costs and total depreciation associated with the production of finished cement furthermore the parties agree that total mining costs shall be the sum of direct mining costs and mining depreciation plus those portions of direct_cost variance overhead costs and allocable depreciation that are properly attributable to mining activities the portions of direct_cost variance overhead costs and allocable depreciation attributable to mining activities will be determined in each case by multiplying that total cost by a fraction which is direct mining costs over total direct costs petitioner’s direct mining costs and therefore the correct amount of its total mining costs are at issue b petitioner’s costs of purchasing additive minerals the parties disagree over the proper treatment of petitioner’s costs of purchasing minerals from third parties petitioner mixed these purchased minerals with its own mined calcium carbonates in the production of finished cement before introducing the mixture into the preheating tower petitioner contends that the costs of the purchased minerals should be included in its total mining costs as direct mining costs for the tax years in issue respondent contends that the costs of minerals purchased from third parties are nonmining costs and that they should be included as part of petitioner’s total costs under the proportionate_profits_method sec_613 provides that ‘mining’ includes not merely the extraction_of_the_ores_or_minerals_from_the_ground but also the treatment processes considered as mining described in paragraph sec_613 identifies certain treatment processes for different classes of minerals which where applied by the mine owner or operator shall be considered as mining the regulations under sec_613 refer to these treatment processes as mining processes and contemplate that their costs to the taxpayer are includable as mining costs in the calculation of gross_income from mining under the proportionate_profits_method see sec_1_613-4 ii income_tax regs in the case of calcium carbonates and other minerals when used in making cement mining processes include all processes other than preheating of the kiln feed applied prior to the introduction of the kiln feed into the kiln but not including any subsequent process sec_613 sec_613 provides generally that a process of blending with other materials shall not be considered mining unless the process is otherwise provided for in paragraph in all cases treatment processes shall be considered as mining processes only to the extent they are applied by a mine owner or operator to the ore or mineral in respect of which he is entitled to a deduction sec_1_613-4 income_tax regs a deduction for depletion with respect to a particular mineral is allowed only to the taxpayer who has an economic_interest in that mineral in place ie in its unmined state sec_1_611-1 income_tax regs see also 451_us_571 a taxpayer who purchases a mineral mined or otherwise produced by another may gain some economic advantage in the mineral but he or she has no depletable_interest in it see 330_f2d_16 9th cir the regulations concerning the calculation of gross_income from mining for percentage_depletion specifically provide that ‘mining’ does not include purchasing minerals from another and the application of processes to purchased ores minerals or materials does not constitute mining sec_1_613-4 income_tax regs the costs of minerals for which the taxpayer is not entitled to a depletion deduction and the costs of processes applied to such minerals shall be considered as nonmining costs in determining gross_income from mining id para d ii when several minerals are mined separately and subsequently mixed together as in the making of finished cement gross_income for percentage_depletion purposes must of course be computed separately with respect to each component mineral notwithstanding any such mixing rev_rul 1953_2_cb_41 this principle applies irrespective of the kiln-feed cutoff point set by sec_613 for treatment processes considered as mining in the case of calcium carbonates and other minerals used in making cement see cal portland cement co f 2d pincite petitioner contends that the minerals it purchases from third parties are applied to its own mined calcium carbonates as a treatment process because the third-party minerals are obtained and blended with the calcium carbonates before the mixture is introduced into the kiln petitioner argues they are a treatment process that should be considered mining under sec_613 and their costs should be included in total mining costs under the proportionate_profits_method petitioner contends that sec_613 does not preclude the costs of the additive minerals from being treated as mining costs because their purchase and addition to the calcium carbonates is a treatment process otherwise provided for in sec_613 the only mineral in respect of which petitioner is entitled to a depletion deduction is calcium carbonates we reject petitioner’s characterization of the purchased minerals as a treatment process that is applied to the calcium carbonates the costs that petitioner seeks to include as direct mining costs are the costs of the additive minerals themselves petitioner does not mine or otherwise have an economic_interest in these minerals the regulations and applicable caselaw hold consistently that the costs of minerals that are nondepletable with respect to the taxpayer may not be included as mining costs in calculating the taxpayer’s depletion_allowance sec_1_613-4 income_tax regs see also 369_f2d_468 3d cir cal portland cement co f 2d pincite petitioner’s focus on when the third-party minerals were added to the calcium carbonates ie before the kiln feed ignores that it never had a depletable_interest in those minerals and that in any case depletion allowances must be calculated separately for individual mineral properties combined in a mixture on brief petitioner acknowledges that the additive minerals themselves would have been subject_to a separate depletion_allowance in the hands of another taxpayer including the costs of these minerals in petitioner’s mining costs increases its own deduction thus the effect of including such costs in petitioner’s mining costs would be to allow a double depletion on the additive minerals see cal portland cement co f 2d pincite we agree with other courts that have considered the issue that double depletion will not do id see also 413_f2d_161 9th cir even if the additive minerals were not the subject of a prior deduction including their costs in petitioner’s mining costs has the overall effect of depleting them as calcium carbonates which they are not see sw portland cement co v united_states 435_f2d_504 9th cir petitioner argues that if we should conclude that the costs of the additive minerals may not be included in its mining costs then we should conclude alternatively that they are nominating costs as that term appears in sec_1_613-4 income_tax regs and on that basis exclude them from the proportionate profits formula entirely petitioner has not provided and we have not found any definition of nominating within the context of the code sections dealing with depletion we agree with respondent that the word nominating as it appears in sec_1_613-4 income_tax regs is a typographical error the word nominating appears nowhere else in sec_1_613-4 income_tax regs and petitioner does not cite any other code section or regulation where that term is used or defined sec_1_613-4 income_tax regs addresses at length the treatment of mining and nonmining costs and from the context of the relevant subparagraph we conclude that nominating is simply a misspelling of nonmining the word nonmining is in fact used in sec_1 d ii income_tax regs as that regulation is reproduced in t d 1972_ 1_cb_178 the costs of the minerals that petitioner purchases from third parties are nonmining costs in respect of petitioner’s mined calcium carbonates the parties have stipulated that these additive minerals are a necessary component of finished cement their costs are paid_or_incurred to produce petitioner’s first marketable product sec_1_613-4 income_tax regs the costs of the additive minerals should be included as part of petitioner’s total costs in computing its gross_income from mining under the proportionate_profits_method application of the agreed formulas to determine petitioner’s gross_income from mining for and depends on resolution of the third issue in dispute between the parties as identified above in anticipation of that later resolution an appropriate order will be issued
